C. A. 1st Cir. [Certiorari granted, ante, p. 1016.] Motion of respondent George LaBonte for appointment of counsel granted, and it is ordered that John A. Ciraldo, Esq., of Portland, Me., be appointed to serve as counsel for respondent George LaBonte in this ease. Motion of respondent Alfred Lawrence Hunnewell for appointment of counsel granted, and it is ordered that Michael C. Bour-beau, Esq., of Boston, Mass., be appointed to serve as counsel for respondent Alfred Lawrence Hunnewell in this case. Motion of respondent Stephen Dyer for appointment of counsel granted, and it is ordered that Peter Goldberger, Esq., of Ardmore, Pa., be appointed to serve as counsel for respondent Stephen Dyer in this case.